Name: Council Regulation (EU) NoÃ 1259/2012 of 3Ã December 2012 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years, and amending Regulation (EC) NoÃ 1801/2006
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  international affairs;  Africa;  European construction
 Date Published: nan

 31.12.2012 EN Official Journal of the European Union L 361/87 COUNCIL REGULATION (EU) No 1259/2012 of 3 December 2012 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years, and amending Regulation (EC) No 1801/2006 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) (the Partnership Agreement). (2) A new Protocol to the Partnership Agreement was initialled on 26 July 2012 (the new Protocol). The new Protocol grants EU vessels fishing opportunities in waters in which Mauritania exercises its sovereignty or its jurisdiction as regards fishing. (3) On 18 December 2012, the Council adopted Decision 2012/827/EU (2) on the signing and provisional application of the new Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period in which the new Protocol applies. (5) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3) provides that if it appears that the fishing authorisations or the fishing opportunities allocated to the Union under the new Protocol are not fully utilised, the Commission will inform the Member States concerned. The absence of a reply within a time limit to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. That time limit should be set. (6) The current Protocol expired on 31 July 2012. The new Protocol should be applied provisionally from the date of its signature, therefore this Regulation should apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities fixed under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years (the Protocol) shall take into consideration the catches made between 2008 and 2012 and shall be allocated among the Member States as follows: (a) Category 1  Fishing vessels specialising in crustaceans other than spiny lobster and crab (maximum number of vessels: 36) Spain 4 150 tonnes Italy 600 tonnes Portugal 250 tonnes (b) Category 2  Black hake (non-freezer) trawlers and bottom longliners (maximum number of vessels: 11) Spain 4 000 tonnes (c) Category 3  Vessels fishing for demersal species other than black hake with gear other than trawls (maximum number of vessels: 9) Spain 2 500 tonnes (d) Category 4  Vessels fishing for crab Spain 200 tonnes (e) Category 5  Tuna seiners Spain 17 licences France 5 licences (f) Category 6  Pole-and-line tuna vessels and surface longliners Spain 18 licences France 4 licences (g) Category 7  Pelagic freezer trawlers: Germany 15 396 tonnes France 3 205 tonnes Latvia 66 087 tonnes Lithuania 70 658 tonnes Netherlands 76 727 tonnes Poland 32 008 tonnes United Kingdom 10 457 tonnes Ireland 10 462 tonnes At any one time a maximum of 19 vessels may be deployed in Mauritanian waters. In case of non-utilisation of licences in category 8, a maximum of 16 quarterly licences may be added from category 8. During the two years validity of the Protocol, the following number of quarterly licences shall be held by Member States: Germany 8 France 4 Latvia 40 Lithuania 44 Netherlands 32 Poland 16 Ireland 4 United Kingdom 4 Member States shall endeavour to communicate to the Commission if certain licences may be at the disposal of other Member States. (h) Category 8  Non-freezer pelagic vessels: Ireland 15 000 tonnes These fishing opportunities may, in the case of non-utilisation, be transferred to category 7 according to the method of allocation of that category. A maximum of 16 quarterly licences may be deployed in Mauritanian waters. In case of non-utilisation, these licences may be transferred to category 7. Ireland shall hold 16 quarterly licences (with a possible transfer to category 7 if not utilised). Ireland shall communicate to the Commission, by 1 July of every year of the validity of the Protocol at the latest, whether fishing opportunities may become available for other Member States. 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Partnership Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State, in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not making full use of the fishing opportunities granted to them, as provided by Article 10(1) of Regulation (EC) No 1006/2008, shall be set at ten working days as from the date on which the Commission informs them that the fishing opportunities are not fully utilised. Article 2 Article 2 of Regulation (EC) No 1801/2006 is repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of the signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 343, 8.12.2006, p. 1. (2) See page 43 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.